 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:11-CR-00119-WBS-KJN

12                               Plaintiff,             ORDER

13                         v.

14   ROBERT HANRAHAN,

15                               Defendant.

16

17                 Pursuant to Rule 36 of the Federal Rules of Criminal Procedure, and based upon the

18 motion filed by the United States (Docket No. 328), the judgment and commitment order for defendant

19 Robert Hanrahan is hereby ordered corrected in order to list the total overall sentence imposed as 286

20 months, 17 days, correcting the previous judgment and commitment order listing 375 months in prison.

21 All other terms and conditions of the judgment and commitment order shall remain the same. The clerk

22 shall issue an amended judgment in accordance with this Order.

23                 In granting this motion, the court expresses no opinion as to defendant’s arguments

24 regarding his good time credits raised in his October 15, 2019 filing (Docket No. 332).

25                 IT IS SO ORDERED.

26 Dated: October 30, 2019
27

28



30
